Title: Enclosure: Observations on the American Board of Agriculture, 1 January 1804
From: 
To: 


                   Hints regarding the Board of Agriculture, or Central Society established in America— 
                   The friends to agriculture and internal improvement, have heard with infinite satisfaction, that a Board of Agriculture, or central society, has been established in that rising Empire, and they augur from it some very important discoveries, in that most useful of all arts. From the experience however regarding such institutions, which Europe furnishes, they are convinced, that there are two points, which require to be particularly attended to, in the formation of that important establishment, which they beg leave to submit to the Consideration of those real patriots, who have been the means of forming it. 
                   The first observation that occurs is this, that such an institution has hardly ever prospered, for any length of time, without public encouragement. The zeal of individuals flags, when the whole burden of the establishment rests upon them alone. Besides, without competent funds, great exertions cannot be made, and consequently much benefit cannot be expected. Perhaps the best of all institutions, are those, where the expence is partly defrayed by the Government of a country, and partly by private subscriptions. Individuals are thus induced to come forward, and to make exertions which otherwise they would never have thought of. It is to be hoped therefore, that this plan will be adopted in America, as one which has been already completely sanctioned by the experience of the mother Country. 
                   In the second place, if any assistance is given by the public, it necessarily puts an end to the idea of its being merely a private Society, and it becomes “A Public Board,” the very name of which, must give it additional respectability and weight, both at home, and above all abroad. There is an additional argument, in favour, both of a public grant, and of a name being given to it, importing its connection with Government; for a correspondence with agricultural Boards and Societies in foreign countries, would be of the Utmost service to America, in various ways, which must strike at once the mind of every intelligent individual. 
                   One additional observation may be made, namely, that the great object of such an institution necessarily will be, the ascertainment of facts, and the carrying on of important inquiries, into the political, Agricultural, or Statistical circumstances of every part of the Empire. The plan therefore, of having two members from such of the different states, formed into one body, seems to be an excellent idea, for thus the whole nation is thus interested in the success of the Undertaking. The communications from such respectable sources also, must be extremely Valuable, and will render the transactions of the new Board of Agriculture, or central Society, an object of great interest, in Europe, as well as America.— 
                  John SinclairCharlotte Square Edino. 1st January 1804
               